    Case: 1:20-cv-00398-SJD-KLL Doc #: 7 Filed: 09/11/20 Page: 1 of 3 PAGEID #: 47




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


GERALD THOMPSON,                                               Case No. 1:20-cv-398
    Plaintiff,
                                                               Dlott, J.
         vs.                                                   Litkovitz, M.J.

TRAVIS TACKETT, et al.,                                        REPORT AND
     Defendants.                                               RECOMMENDATION


         On July 14, 2020, the Court denied plaintiff’s motion to proceed in forma pauperis in this

matter pursuant to the “three strikes” provision of 28 U.S.C. § 1915(g) and ordered plaintiff to

pay the $400.00 filing fee within thirty (30) days. (See Doc. 2, 3). Plaintiff was notified that

the failure to pay the full filing fee within thirty days would result in the dismissal of his action.

See In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

         To date, plaintiff has failed to pay the $400.00 filing fee in this matter as ordered by the

Court. 1 Accordingly, this case should be dismissed for plaintiff’s failure to pay the $400.00

filing fee. In re Alea, 286 F.3d at 382. Plaintiff remains liable for and should be assessed the

full filing fee of $400.00. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997). See

also In re Alea, 286 F.3d at 382.


                           IT IS THEREFORE RECOMMENDED THAT:

1. This case be dismissed for plaintiff’s failure to pay the full filing fee as ordered by the Court.

2. Plaintiff be assessed the full filing fee of $400.00.

3. The Clerk of Court be DIRECTED to mail a copy of any Order adopting this Report and
Recommendation, along with the attached instructions, to the Cashier of the prison at which
plaintiff is confined, and that the Cashier be directed as follows:

1
  By Order issued July 24, 2020, plaintiff was granted an extension of time until September 1, 2020 to pay the full
filing fee. (See Doc. 6).
    Case: 1:20-cv-00398-SJD-KLL Doc #: 7 Filed: 09/11/20 Page: 2 of 3 PAGEID #: 48




         The prison’s Cashier shall deduct, and forward to the Clerk of Court, 20% of the
         preceding month’s income credited to plaintiff’s account each time the amount in
         the account exceeds $10.00 until the full fee has been paid. 2

4. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an appeal
of this Court’s Order would not be taken in good faith. See McGore, 114 F.3d 601.




Date: 9/10/2020
                                                               Karen L. Litkovitz
                                                               United States Magistrate Judge




2The prison cashier’s office shall not send payments aggregating more than the amount of the full fee.


                                                         2
  Case: 1:20-cv-00398-SJD-KLL Doc #: 7 Filed: 09/11/20 Page: 3 of 3 PAGEID #: 49




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


GERALD THOMPSON,                                     Case No. 1:20-cv-398
    Plaintiff,
                                                     Dlott, J.
       vs.                                           Litkovitz, M.J.

TRAVIS TACKETT, et al.,
     Defendants.

                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
